     Case 2:09-cr-00261-ILRL-ALC Document 83 Filed 11/20/20 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                CRIMINAL ACTION

VERSUS                                                  NUMBER: 09-261

JERMAINE HOLDEN                                         SECTION: “B”


                           ORDER AND REASONS


      For the reasons assigned below,

      IT IS ORDERED that defendant Jermaine Holden’s pro se filed opposed

motions to correct pre-sentence report of investigation (PSR), construed as a

motion to correct and reduce sentence, and for transfer to a low security facility

are DENIED, without prejudice and subject to a timely filed motion to

withdraw or amend the instant motion to correct and reduce sentence within 20

days from entry of this order. See Rec. Docs. 79 thru 82. Defendant is warned

that failure to timely withdraw or amend the motion to correct and reduce sentence

could restrict or bar future applications for habeas relief as successive petitions

under 28 U.S.C. § 2255(h). In the event of a timely withdrawal, defendant may

file an amended § 2255 petition asserting instant as well as additional grounds for

relief, e.g. ineffectiveness of counsel. See Castro v. United States, 540 U.S. 375,

382–83, 124 S.Ct. 786, 157 L.Ed.2d 778 (2003).



                                        1
      Case 2:09-cr-00261-ILRL-ALC Document 83 Filed 11/20/20 Page 2 of 8




      Defendant is a prisoner at Oakdale Allen II Federal Correction Institute. On

February 28, 2011, defendant plead guilty to Counts one and two of an indictment,

which charged him with distribution of cocaine base in violation of 21 U.S.C. §§

841(b)(1)(B) and 841(b)(1)(A). Rec. Doc. 37 at 1. Defendant also plead guilty to a

bill of information for being a multiple offender, based on one prior felony drug

conviction pursuant to 21 U.S.C. §§ 851 and 841(b)(1)(A). Defendant’s plea

agreement states in pertinent part:

     Except as otherwise provided in this paragraph, the defendant hereby
     expressly waives his rights to appeal from his conviction and/or sentence,
     including but not limited to any appeal rights conferred by Title 28, United
     States Code, Sections 1291, and by Title 18, United States Code, Section
     3742. The defendant further waives his right to contest his prior conviction
     and/or his sentence in any collateral proceeding, including proceedings
     brought under Title 28, United States Code, Section 2241 and Title 28, United
     States Code, Section 2255, on any ground, except that the defendant may
     bring a post conviction claim if the defendant established ineffective
     assistance of counsel directly affected the validity of his waiver of appeal and
     collateral challenge rights or the validity of the guilty plea itself. Subject to
     the foregoing, the defendant reserves the right to bring a direct appeal of any
     sentence imposed in excess of the statutory minimum.
See Rec. Doc. 37 at 2.

      The PSR placed defendant at a base offense level of 26 based on the

Sentencing Guideline provision found at USSG § 2D1.1 for a 21 U.S.C. § 841

offense. (Rec. Doc. 49). In this case, defendant is responsible for 107.6 grams of

cocaine base. Pursuant to USSG § 2D1.1(c)(7), offenses involving at least 28 grams,

but less than 112 grams of cocaine base has a base offense level of 26. Id. at 9.
                                          2
      Case 2:09-cr-00261-ILRL-ALC Document 83 Filed 11/20/20 Page 3 of 8




Under the section titled “Chapter Four Enhancements” the PSR correctly indicated

defendant was considered a career offender because “he was at least 18 years old at

the time of the instant offense, the instant offense is a felony involving a controlled

substance and/or crime of violence, and the defendant has at least two prior felony

convictions for controlled substances.” Id. The section further notes that defendant

was convicted of distribution of cocaine and distribution of a falsely represented

controlled dangerous substance and enhanced his offense level to a 37. Id. The PSR

also gives defendant credit by way of an adjustment of acceptance of responsibility,

reducing defendant’s offense level by three levels, resulting in a total offense level

of 34. Id.

      According to the accepted calculations in the PSR, the sentencing guidelines

provided for a sentence of 262-327 months of imprisonment. Rec. Doc. 49-1. On

October 18, 2012, defendant was sentenced to 200 months in prison for Counts one

and two of the indictment, to be served concurrently. Rec. Doc. 66 at 1. Defendant

subsequently filed a motion to reduce sentence on January 12, 2015. Rec. Doc. 70.

Defendant’s motion was referred to the court’s Retroactivity Screening Committee

for a determination of eligibility for a reduction of sentence. Rec. Doc. 71. The court

subsequently agreed with the Committee and found: “Although the sentence

imposed was a downward variance, the court did so from the Career Offender




                                          3
      Case 2:09-cr-00261-ILRL-ALC Document 83 Filed 11/20/20 Page 4 of 8




guideline which remains unchanged under Amendment 782. Therefore, the

defendant is ineligible for a 3582-sentence reduction.” Rec. Doc. 72.

      Defendant then filed a motion to reduce his sentence pursuant to the First Step

Act. Rec. Doc. 74. That motion was also denied for the following stated reason.

“Defendant is not eligible for a reduction under Section 404 of the First Step Act

because his original sentence was previously imposed by Judge Duval in accordance

with the amendment made by sections 2 and 3 of the Fair Sentencing Act of 2010.

[See First Step Act of 2018, Section 404(c) - “Limitations”; and Supplemental

information at Third Addendum to the PSR].” Rec. Doc. 77.

      In this third post-sentence motion for reduction, defendant contends the base

offense level was miscalculated. Specifically, he contends he “should have been on

Level 34 as his base offense level, and then awarded the 3 points pursuant to § 3E1.1

(Acceptance of Responsibility) thus bringing his sentencing offense level to 31 with

a range of 188-235 months.” Rec. Doc. 79 at 2. He cites no federal rule of criminal

procedure, federal statute, or regulation that entitles him to this requested relief.

      Defendant argues that if the PSR had correctly calculated his offense level,

the sentencing court would have given him the low end of the guideline range of 188

months, and because the sentencing court applied a downward variance “due to

mitigating factors concerning movant” it is conceivable that the sentence would have

been even lower. Id. at 2-3. Finally, defendant further argues that “the Supreme

                                           4
       Case 2:09-cr-00261-ILRL-ALC Document 83 Filed 11/20/20 Page 5 of 8




Court in Mathis ruled that prior state charges that are a mismatch of elements

because certain state charges are indivisible to that of the federal guidelines and

cannot be used to enhance a defendant under a career offender guideline.” Id. at 3.

Defendant believes that “this clarification of an old law would have affected his case

positively and [he] would not have been characterized as a career offender, which

would have lowered his sentence significantly.” Id. Defendant provides no case

citation for “Mathis” and merely states that it is a 2016 decision. Id. We will assume

defendant is referring to Mathis v. United States, 136 S. Ct. 2243 (2016).

III.   LAW AND ANALYSIS

       After reviewing defendant’s motion, it appears that it could be construed as

an untimely motion to vacate, set aside, and correct sentence under 28 U.S.C. § 2255.

Defendant failed to file a timely notice to appeal the judgment of sentence.

Therefore, the claim is arguably barred by defendant’s failure to challenge the

sentencing guidelines calculations on direct appeal. U. S. v. Vaughn, 955 F.2d 367

(5th Cir. 1992); United States v. Segler, 37 F.3d 1131, 1134 (5th Cir. 1994).

       Further, defendant’s reliance on the Mathis decision is misplaced and rejected.

He offers no specific reason to apply Mathis’ career offender enhancement analysis

of a prior conviction for violating an indivisible Iowa burglary statute to this

defendant’s prior drug conviction for violating a Louisiana controlled dangerous

substance statute. Moreover, nothing in Mathis created a new constitutional right

                                          5
      Case 2:09-cr-00261-ILRL-ALC Document 83 Filed 11/20/20 Page 6 of 8




and the Supreme Court did not explicitly hold that its decision should apply

retroactively. Further, the Fifth Circuit specifically found that Mathis does not set

forth a new rule of constitutional law that was made to apply retroactively to

collateral proceedings. See In re Lott, 838 F.3d 522, 523 (5th Cir. 2016); see also

Thompson v. United States, 2017 WL 1629141, slip op. at *2 (N.D. Tex. Apr. 13,

2017) (“…Mathis did not announce a new rule of constitutional law that has been

made retroactive to cases on collateral review.”).

      Even if Mathis has retroactive application here, it would not lead to a sentence

reduction. Defendant does not seek to correct a minor clerical error in the PSR under

Rule 36 of the Federal Rules of Criminal Procedure. He seeks to “correct error and

modify sentence to reflect the low end of the proper guideline he should have

received had the Probation [Office] presented a correct guideline calculation.” Rec.

Doc. 79 at 3. The court accepted probation’s guideline calculations, among other

factors, in the process of fashioning just punishment but not more than necessary to

achieve sentencing goals, i.e. respect for law and discourage recidivism.           If

defendant’s motion to correct the PSR is allowed, it would constitute a major

substantive change to the PSR and possibly the sentence at issue. In such an event

however, we state emphatically here that even with that change the same sentence

would be pronounced as just punishment but not more than necessary to promote

sentencing goals, namely respect for the of law, protect the public, and deter this

                                          6
      Case 2:09-cr-00261-ILRL-ALC Document 83 Filed 11/20/20 Page 7 of 8




defendant from committing future crimes, in view of his long pattern of criminal

misconduct.

      Notably, the plea agreement contains an express waiver of defendant’s right

to appeal or collaterally attack the sentence. Rec. Doc. 37 at 2. The right to appeal a

sentence is a proper subject of waiver. United States v. Cooley, No. CR 02-302, 2005

WL 8160353, at *1 (E.D. La. Aug. 8, 2005). A defendant can waive the right to

appeal as part of a plea agreement if the waiver is informed and voluntary. U. S. v.

Wilkes, 20 F.3d 651, 653 (5th Cir. 1994). Effective waivers include “an informed

and voluntary waiver of post-conviction relief,” under a 28 U.S.C. § 2255 motion.

Id. This defendant’s plea agreement contained explicit and pertinent waivers here:

“…The defendant further waives his right to contest his prior conviction and/or his

sentence in any collateral proceeding, including proceedings brought under Title 28,

United States Code, Section 2241 and Title 28, United States Code, Section 2255...”

(Rec. Doc. 37 at 2). Moreover, the waiver was voluntarily and knowingly entered,

thusly binding and precluding the action requested. The plea agreement provides

that the only exceptions to this waiver are for claims of ineffective assistance of

counsel or direct contests to the validity of the plea agreement. Rec. Doc. 37 at 2.

      Defendant’s pending motion, subject to withdrawal or amendment, has not

raised any issues regarding voluntary entry into the plea agreement, nor his lack of

understanding of the terms contained within it. Rec. Doc. 79. Defendant has not

                                          7
      Case 2:09-cr-00261-ILRL-ALC Document 83 Filed 11/20/20 Page 8 of 8




contended, much less shown, that he suffered from ineffective assistance of counsel

or that the waiver in the plea agreement was not valid. Id.

      Defendant Holden’s motion to be transferred to a low-security facility is not

within the statutory purview of the court. The Bureau of Prisons has the actual

authority to designate the place of defendant’s incarceration because the Executive

Branch, not the Judicial Branch, is responsible for administering sentences. See

United States v. Addonizio, 99 S.Ct. 2235 (1979); United States v. Voda, 994 F.2d

149, 151-52 (5th Cir. 1993); United States v. Serafini, 233 F.3d 758, 778 n. 23 (3d

Cir.2000); 18 U.S.C. §§ 4001, 3621(b).

      New Orleans, Louisiana this 19th day of November 2020




                                _______________________________________
                                SENIOR UNITED STATES DISTRICT JUDGE




                                          8
